08Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are presented for examination.
This is a Non-Final Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15 and 16 of Patent No. US 10,176,217.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,176,217
1 and 15
1, 15 and 16


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 rejected under 35 U.S.C. 103 as being unpatentable over Arasan et al. (US 2017/0139952) further in view of Meacham et al. (US 9,229,952 – (IDS))

1.    Arasan teaches, A computer-implemented method comprising:
in association with a distributed data processing system that implements one or more data transformation pipelines, each of the data transformation pipelines comprising at least a first (Fig 4) and timing metadata, detecting that a cutoff time has occurred (Abstract, Fig 6:608, [0048] – cutoff time would be equivalent of predetermined time).
Arasan does not explicitly teach or disclose:
in response thereto: determining that a first dataset on which a second derived dataset depends has not arrived;
in response thereto, initiating build operations for all other portions or derived datasets of the data transformation pipeline that have not yet been built but excluding the other portions or derived datasets that depend upon the first dataset.
Meacham teaches,
in response thereto: determining that a first dataset on which a second derived dataset depends has not arrived (Col 14: lines 31-39 – when the build all command is given, the dataset builder determines all the datasets that are not “out-of-date” i.e. not arrived);
in response thereto, initiating build operations for all other portions or derived datasets of the data transformation pipeline that have not yet been built but excluding the other portions or derived datasets that depend upon the first dataset (Col 14: lines 31-39 – when the build all command is given, the dataset builder builds all the dataset that are “out-of-date” i.e. arrived);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Arasan’s invention to include a build dependency graph as taught by Meacham, because both Arasan and Meacham are in the same field of endeavor of utilizing data pipeline in a computer system to transform input data into a desirable output data (Background, Col 1: Lines 40-43, Meacham). (Col 1: lines 6-9, Meacham).

2.   Arasan/Meacham teaches, The method of claim 1, further comprising, in response to determining that the first dataset on which the second derived dataset depends has not yet arrived, recording that a partial dependency of the second dataset has been satisfied (Col 14: lines 31-39 teaches that the “out-of-date” datasets are built and recorded, Meacham; and Paragraph [0037]  - teaches steps of deriving variables from source, in an order of dependencies; there by recording the partial dependencies, for example, by the time “Source Variable 2” has been transformed into “Derived variable 1” partial dependency would be recorded in view of “Derived Variable 5”, Arasan);

3.    Arasan/Meacham teaches, The method of claim 1, further comprising:
detecting an arrival of a third dataset (Fig 4 – teaches multiple datasets, “Source Variable 3, as well as other derived variables form the source variables, Arasan, Col 14: lines 31-39 – when the build all command is given, the dataset builder builds all the dataset that are “out-of-date” i.e. arrived, Meacham);
in response to the detecting, obtaining from the dataset dependency and timing metadata a dataset subset comprising at least a fourth dataset that depends on the third dataset (Fig 8, Col 14: lines 57-Col 15: lines 1-12 – teaches the dataset dependency graph; Col 15: lines 31-63 – teaches building the up-dated dataset and datasets that depend on the updated datasets, Meacham does not explicitly teaches a timing metadata, however the build creation and the ability to version would include a timing aspect, Meacham furthermore, Abstract, Fig 6:608, [0048]  teaches a timing metadata, in view of scheduling builds, Arasan)
determining that the fourth dataset does not have a dependency on any other dataset that has not yet arrived and, in response, initiating a build of a portion of the data transformation pipeline comprising the fourth dataset and all other datasets on which the fourth dataset is dependent, without waiting for arrival of other datasets  (Col 16: lines 7-37 – teaches a directional dependency group of datasets wherein the datasets are updated, when a “out –of-date” dataset is present, and after the “out-of-date” datasets are build and cataloged, the build database recursively rebuilds the dataset depending on the updated groups, Meacham).

4.    Arasan/Meacham teaches The method of claim 1, the first dataset comprising any of a first raw dataset, or a first derived dataset that was derived via a second transformation (Fig 4, Arasan, Col 9: lines 27-49 – teaches deriving datasets, without limiting to an n number of transformations, Meacham)

5.    Arasan/Meacham teaches The method of claim 1, the transformation comprising any of:
creating the derived dataset without a column that is in the raw dataset (Col 42-49 – teaches creating the derived dataset herein the dataset is a named collection of data, therefore doesn’t have to be in table format only, Meacham);
creating the derived dataset with a column that is in the raw dataset and using a different name of the column in the derived dataset (Col 42-49 – teaches creating the derived dataset herein the dataset is a named collection of data, Col 12: lines 47-58 – teaches a data store table, i.e. columns and considering the derived datasets are not overwriting the source dataset, they are different columns, Meacham)

6.    Arasan/Meacham teaches The method of claim 1, further comprising, in response to detecting that the cutoff time has occurred, transmitting a notification to a specified account or address ([0018] – teaches message notifications via network, Fig 6:608, [0048] – requests (notifications, messages) to set a predetermined time (cutoff time), Arasan , in combination with , Col 15: lines 21-31, 43-63 – teaches attaching messages in queue when a new or updated dataset are build or available. Meacham); 

7.    Arasan/Meacham teaches, The method of claim 1, further comprising:
in response to detecting that the cutoff time has occurred (Abstract, Fig 6:608, [0048] – cutoff time would be equivalent of predetermined time, Arasan):
determining that a particular dataset on which the second derived dataset depends has not arrived (Col 14: lines 31-39 – when the build all command is given, the dataset builder builds all the dataset that are “out-of-date” i.e. arrived, Meacham), and that the particular dataset is marked with a critical dataset flag value (Col 20: lines 7-22 – teaches that  the transaction committee flag would contain a value that represents that the transaction entry has not been committed, Meacham); in response thereto, transmitting a notification to a specified account or address (Col 19-22 – teaches sending of an error notification to the client. Meacham);

Arasan/Meacham teaches, The method of claim 3, further comprising performing the detecting an arrival of a new raw dataset or new derived dataset only for datasets that are identified in a list of raw datasets to track (Col 2: lines 8-11 – teaches tracking of new or old versions of dataset, Meacham).

9.    Arasan/Meacham teaches The method of claim 3, further comprising performing the detecting an arrival of a new raw dataset or new derived dataset only during an expected arrival period that is defined in stored configuration data ((Abstract, Fig 6:608, [0048] – cutoff time would be equivalent of predetermined time), Arasan, and Col 2: lines 8-11 – teaches tracking of new or old versions of dataset, Meacham).

10.   Arasan/Meacham teaches The method of claim 3, in which obtaining the dataset subset from the dataset dependency and timing metadata occurs just after the dataset dependency and timing metadata has been updated (Fig 10: 1002, 1004 and 1006,  – teaches a transaction entry for a derived dataset, containing a timestamp and a commit, further in response to committing to the data lake, storing entry in a build database as well as identifying dataset dependencies based on this update and updating the other dependent/affected datasets, Meacham)

11.    Arasan/Meacham teaches The method of claim 3, wherein detecting an arrival of a new raw dataset or new derived dataset comprises determining that a timestamp of the new raw dataset or new derived dataset is not older, compared to a current time, than a specified recent (Fig 10:1000, Col 21: lines 53-67 – teaches ability to trace and determine older and newer dataset based on versioning, Meacham).

12.    Arasan/Meacham teaches The method of claim 1, wherein initiating a build comprises instantiating a build worker process and instructing the build worker process to build the portion of the data transformation pipeline comprising the second dataset and all other datasets on which the member dataset is dependent (Col 22: lines 1-8, Fig 10 – teaches a build process, Meacham).

13.    Arasan/Meacham teaches The method of claim 1, the dataset dependency and timing metadata defining a non-directional dependency group of a plurality of datasets that are dependent upon one another, the method further comprising determining whether every dataset in the non-directional dependency group is updated, and initiating build operations for derived datasets depending upon the non-directional dependency group only when all datasets in the non-directional dependency group have received updates (Col 12:41-55 – the metadata store is utilized to support functionality for the history preserving data pipeline system including metadata for supporting immutable and versioned datasets and the determined dataset build dependencies, i.e., the metadata are utilized for supporting versioning (i.e. this would include without exceptions, updating datasets to derive new datasets, based on which datasets are versioned into pools or groups, Meacham).

14.    The method of claim 1, the dataset dependency and timing metadata defining a directional dependency group of raw datasets all of which are dependent on a second group of (Col 16: lines 7-37 – teaches a directional dependency group of datasets wherein the datasets are updated, when a “out –of-date” dataset is present, and after the “out-of-date” datasets are build and cataloged, the build database recursively rebuilds the dataset depending on the updated groups. Meacham)

Claim 15 is similar to claim 1 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159